DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paras. 14 and 33:  The description for Fig. 1 references the term “PFF” but the term “PFF” is not is not in Fig. 1 and is not explained. 
Specification references Vickers hardness and Shore A and Shore D hardness(the latter two which are dimensionless) but claims 6, 13, 17 cite “hardness” but does not specify which hardness is cited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 17, the term "its" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the limitation "a plurality of hard slurry particles having a hardness greater than 3,000 Kg/mm2" renders the claim indefinite because it is unclear whether the limitation(s) corresponds to “a Vickers hardness greater than 3,000 Kg/mm2” which is a physical property that is also cited in the claim.
Claims 15, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 16 cites “said processing comprises fabricating said surface of said CMP pad conditioner” but does not provide clarity on “fabricating” a said surface that already exists.  Another interpretation from the instant specification(Para. 25) equates the terms “process”, “fabricate”, and “recondition”, which would then make claims 15 and 16 redundant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US Pub. No. 2013/0316629 A1, hereinafter "Sung") in view of Moon et al. (US Pub No. 2007/0167117 A1, hereinafter "Moon").
Regarding Claim 1, 
Sung discloses
A chemical mechanical polishing (CMP) pad conditioner(100, Fig. 1), comprising: a conditioner substrate(101) comprising a metal, ceramic or a metal-ceramic material(end of Para.25); a plurality of protruding hard particles(110, 120, 130) having a Vickers hardness greater than 3,000 Kg/mm2(middle of Para. 24) bonded to a top surface of said conditioner substrate(as illustrated Fig. 1).

Sung discloses “Further, the superabrasive particles can be configured
in an attitude having an edge portion or face portion oriented towards a pad to be dressed.”(mid, of Para. 9)
Therefore Sung further discloses
a plurality of protruding hard particles(110, 120, 130) each having at least one exposed facet(middle of Para. 9)

Sung also discloses orienting abrasive particles in a specific attitude.(beg of Para. 50) One embodiment discloses “particles are oriented with a face towards the pad.”(beg. Para. 51) This 
Therefore Sung further discloses
a sharpest edge measured by a value of a cutting edge radius (CER) that lies at an edge of said facet for at least 80% of said facets.

Sung is silent to 
wherein said plurality of hard particles have a maximum average protrusion-to- protrusion flatness (PPF) difference of 20 microns.

Moon teaches
Moon is also concerned with CMP pad conditioners comprised of a plurality of hard particles.(Abstract)  Moon teaches that the conditioning efficiency of the conditioner changes according to the difference of the extrusion heights of the diamond particles on the conditioner.(Fig. 12, beg. Para. 52)  The difference of the extrusion heights of the particles corresponds to the definition of PPF disclosed in instant specification.
Song further teaches that a PPF of 20 microns has greater conditioning efficiency than a PPF of 10 microns.(Para. 52)
Therefore Moon teaches
said plurality of hard particles have a maximum average protrusion-to- protrusion flatness (PPF) difference of 20 microns.


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of hard particles of Sung by adding said plurality of hard particles have a maximum average protrusion-to- protrusion flatness (PPF) difference of 20 microns of Moon in order to aid in maintaining the conditioner efficiency and to effectively remove deposited materials and the debris from a polishing pad which is being conditioned.(end of Para. 52)

Regarding Claim 3, Sung in view of Moon discloses the invention of claim 1.
Sung, as modified is silent to 
there is an edge exclusion zone on said conditioner substrate with no said plurality of hard particles.
Moon further teaches
an edge exclusion zone(d2, Fig. 5) on said conditioner substrate with no said plurality of hard particles(as illustrated in Fig. 5)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Sung, as modified by adding the an edge exclusion zone on said conditioner substrate with no said plurality of hard particles of Moon in order to aid in providing slurry passages for efficient slurry flows.(end of Para. 41)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Moon in further view of Doering et al. (US Pub No. US 2015/0087212 A1, hereinafter "Doering").
Regarding Claim 2, Sung, as modified discloses the invention of claim 1.
Sung, as modified is silent to 
said plurality of hard particles comprise a polycrystalline diamond film including a plurality of diamond particles

Doering is also concerned with a CMP pad conditioner(50, Figs. 2-3) comprised of a ceramic substrate and abrasive particles.(Abstract, end of Para. 38)
Doering also teaches
said plurality of hard particles comprise a polycrystalline diamond film(86, Fig. 8) including a plurality of diamond particles(mid. Para. 33)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of hard particles of Sung, as modified by adding the said plurality of hard particles comprise a polycrystalline diamond film including a plurality of diamond particles of Doering in order to aid in adding another dimension of roughness to the substrate and protrusion surfaces.(beg. of Para. 34)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Moon in further view of Doering in further view of Yamashita et al. (Intl Appl. No JP-2004-320764, hereinafter "Yamashita").
Regarding Claim 4, discloses the invention of claim 2.
Sung, as modified is silent to 
said plurality of diamond particles have at least 80 percent of said plurality of diamond particles tallest grains having an orientation within 20 degrees from a (111) orientation.

Regarding, the diamond particles,
Doering is also concerned with a CMP pad conditioner(50, Figs. 2-3) comprised of a ceramic substrate and having a patterned surface(52) coated with a polycrystalline diamond film(86, Fig. 

Therefore Doering further teaches
a plurality of diamond particles(82, 84); wherein said polycrystalline diamond has at least 80 percent of said plurality diamond particles tallest grains.(“50% to about 100% of the diameter of the large diamond grit size”; end of Para. 33)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond particle grain size of Sung, as modified by adding the said plurality of diamond particles have at least 80 percent of said plurality of diamond particles tallest grains  of Doering in order to aid in advantageously varying the cut rate of the conditioner.(mid. Para. 34)

Sung, as modified is silent to 
said plurality of diamond particles tallest grains having an orientation within 20 degrees from a (111) orientation.
Yamashita is also concerned with CMP conditioners comprised of diamond abrasives and diamond abrasive particles or grains.(Para. 1)
Yamashita also teaches the abrasive particles are sorted by size and thus control the particle size of the grains using vibration time on a vibration sorting apparatus.(beg. of Para. 35)  Thus the largest (or tallest) grains are reliably selected for use.
Yamashita teaches an embodiment wherein the orientation of 65% to 95% of the diamond grains have an (111) orientation substantially parallel to a surface of the base material or substrate material.(Fig. 5, beg. of Para. 12)  Substantially parallel corresponds to an angle close to zero degrees, and so is capable of an orientation within 20 degrees from a (111) orientation.

Therefore Yamashita teaches
said plurality of diamond particles tallest grains having an orientation within 20 degrees from a (111) orientation.(beg. of Para. 12)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond particles of Sung, as modified by adding the said plurality of diamond particles tallest grains having an orientation within 20 degrees from a (111) orientation of Yamashita in order to aid in obtaining stable dressing performance over a long period of time. (mid. of Para 45)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering in of Yamashita.
Regarding Claim5,
Doering discloses
A chemical mechanical polishing (CMP) pad conditioner(50, Figs 2-3), comprising: a conditioner substrate(54) comprising a metal, ceramic or a metal-ceramic material(comprised of silicon carbide, or ceramic, end of Para. 37); said conditioner substrate(54) having a patterned surface(52) coated with a polycrystalline diamond film(86, Fig. 8) including a plurality of diamond particles(82, 84); wherein said polycrystalline diamond film has at least 80 percent of said polycrystalline diamond film tallest grains.(“50% to about 100% of the diameter of the large diamond grit size”; end of Para. 33)

Doering is silent on
having an orientation within 20 degrees from a (111) orientation.

Yamashita is also concerned with CMP conditioners comprised of diamond abrasives and diamond abrasive particles or grains.(Para. 1)
Yamashita also teaches the abrasive particles are sorted by size and thus control the particle size of the grains using vibration time on a vibration sorting apparatus.(beg. of Para. 35)  Thus the largest (or tallest) grains are reliably selected for use.
Yamashita teaches an embodiment wherein the orientation of 65% to 95% of the diamond grains have an (111) orientation substantially parallel to a surface of the base material or substrate material.(Fig. 5, beg. of Para. 12)  Substantially parallel corresponds to an angle close to zero degrees, and so is capable of an orientation within 20 degrees from a (111) orientation.

Therefore Yamashita teaches
the orientation of said polycrystalline diamond film has at least 80 percent of said polycrystalline diamond film tallest grains having an orientation within 20 degrees from a (111) orientation.(beg. of Para. 12)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond film of Doering by adding the orientation within 20 degrees from a (111) orientation of Yamashita in order to aid in obtaining stable dressing performance over a long period of time. (mid. of Para 45)

Claims 6, 7, 8, 13, 14, 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub No. 2014/0124793 A1, hereinafter "Singh") in view of Sung in further view of Wu et al. (US Pub No. 2009/0325472 A1, hereinafter "Wu").
Regarding Claim 6,

Singh further discloses a substrate comprised of ceramic and particles is a “system can be used as pad conditioners for CMP processes.”(Para. 17)
Singh also discloses an example 2 wherein diamond particles protruding from a metal substrate was polished with a CMP slurry and pad.(Para 48)

Singh also discloses a finished diamond surface having a root mean square less than 15 nm.(Abstract)  Therefore, with such a high precision capability, Singh method is capable of attaining the Ra cited in instant specification of 200um(instant spec Para. 17).
However Singh is silent on a max average protrusion to protrusion flatness (PPF) difference target of 20 microns.

Therefore Singh further discloses
A method of processing a chemical mechanical polishing (CMP) pad conditioner(200)(CMP method for processing a ceramic surface with diamond particles, such as a “system may be used as pad conditioners for CMP processing”(Fig. 2, mid. Para. 8),
providing said CMP pad conditioner(200) comprising a conditioner substrate(201) including a metal, ceramic or a metal-ceramic material having a plurality of hard conditioner particles(202, 203, 205)(as illustrated Fig. 2, mid. Para 8) bonded to a top surface of said conditioner substrate(as illustrated in Fig. 2), and a slurry including an aqueous medium and a plurality of hard slurry particles(slurry comprised of a liquid and diamond slurry particles, Para. 55); and polishing a surface of said CMP pad conditioner(200) in a CMP apparatus using a polishing pad(Fig.1, Para 1),
Singh is silent to 
a plurality of hard conditioner particles with a Vickers hardness greater than 3,000 Kg/mm2;
wherein after said polishing: said plurality of hard conditioner particles each have at least one exposed facet and a maximum average protrusion-to-protrusion flatness (PPF) difference of 20 microns, and a sharpest edge measured by a value of a cutting edge radius (CER) that lies at an edge of said facet for at least 80% of said facets.

Sung-629 is also concerned with CMP conditioner comprised of a ceramic substrate (end Para. 25), a plurality of protruding hard particles with a Vickers hardness of about 4000 kg/mm2 or greater(mid. Para. 24)

Therefore Sung teaches
a plurality of hard conditioner particles with a Vickers hardness greater than 3,000 Kg/mm2(mid. Para. 24)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of hard conditioner particles of Singh by adding the a plurality of hard conditioner particles with a Vickers hardness greater than 3,000 Kg/mm2 of Sung in order to aid in said particles wearing at a lower rate.(end of Para. 51)

Sung further teaches
a plurality of hard slurry particles having a hardness greater than 3,000 Kg/mm2
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of slurry particles of Singh, as modified by adding the plurality of hard slurry particles having a hardness greater than 3,000 Kg/mm2 of Sung in order to aid in creating an optimal polishing environment (end of Para. 5)

Sung teaches “Further, the superabrasive particles can be configured
in an attitude having an edge portion or face portion oriented towards a pad to be dressed.”(middle of Para. 9)

Therefore Sung teaches
a plurality of protruding hard particles(110, 120, 130) each having at least one exposed facet(middle of Para. 9)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard particles of Singh, as modified by adding the plurality of protruding hard particles each having at least one exposed facet of Sung in order to aid in configuring the particles in an attitude having a face portion oriented towards an object to be dressed or polished aids in controlling the altering of the performance characteristics of the conditioner. (end of Para. 9)

Sung also teaches orienting abrasive particles in a specific attitude.(beg of Para. 50) One embodiment discloses “particles are oriented with a face towards the pads.”(Para. 51) This embodiment is illustrated in Figure 2 where all but the central particles are oriented with a face towards the pad.(Para. 54)  The “centrally located particles” are approximately 20% of the area whereas the particles oriented with the face towards the pad are the remaining 80%.(Para.28) 

With the orientation purposefully controlled this embodiment is capable of having the sharpest edge measured wherein at least 80% of the faces (or facets) are oriented upwards towards the pad to be conditioned.

Therefore Sung-629 teaches
hard particles having a sharpest edge measured by a value of a cutting edge radius (CER) that lies at an edge of said facet for at least 80% of said facets.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard particles of Singh, as modified by adding the a sharpest edge measured by a value of a cutting edge radius (CER) that lies at an edge of said facet for at least 80% of said facets of Sung in order to aid configuring a central or inner portion of the CMP conditioner aids in providing at least one effective leading edge on a central or inner portion of the conditioner surface. (end of Para. 26)

Singh is silent to 
a maximum average protrusion-to-protrusion flatness (PPF) difference of 20 microns, 

Wu is also concerned with a CMP conditioner and methods of forming. (Abstract)
Wu teaches providing a conditioner comprised of a ceramic substrate(beg. Para. 22) and diamond abrasive grains or particles.(Para. 34)
Wu further teaches the working surface distortion height “Ah”(217, Fig. 2) is the difference between the lower working surface(213) and upper working surface(215).(mid. Para.55)  The “working surface distortion height” or “Ah” corresponds to the protrusion-to-protrusion flatness (PPF) disclosed in the instant specification.

Wu teaches that the “Ah” is primarily a result of a non-planar upper plane(211), and the non-planar upper place(211) has flatness of less than about 30 microns, such as less than about 20 microns.(end of Para. 54)

Therefore Wu teaches
a maximum average protrusion-to-protrusion flatness (PPF) difference of 20 microns

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard particles of Singh, as modified by adding the a maximum average protrusion-to-protrusion flatness (PPF) difference of 20 microns of Wu in order to aid in more uniform conditioning and having an improved lifetime.(mid. of Para. 54)

Regarding Claim 7, Singh, as modified discloses the invention of claim 6.
Singh further discloses
said plurality of hard slurry particles comprise diamond particles.(mid. Para. 55)

Regarding Claim 8, Singh, as modified discloses the invention of claim 7.
Singh discloses average grain size 250 nm to 250 microns (mid. Para. 15), which includes particle grain size range from 10 microns to 200 microns.

Therefore Singh further discloses
an average size of said diamond particles range from 10 micron to 200 microns.(mid. Para. 15)

Regarding Claim 13, Singh, as modified discloses the invention of claim 7.
Singh further teaches an embodiment of slurry with alumina and diamond particles, wherein the alumina particles has a hardness less than 3,000 kg/mm2 with a size of 300nm, and a concentration of 10% by weight.(Para. 48)

Therefore Singh further discloses
secondary particles selected from alumina, or silica, with a Vickers hardness less than 3,000 Kg/mm2 with a size between 10 nm to 10 micron, and a concentration between 1% to 60 weight percent.(Para 48)

Regarding Claim 14, Singh, as modified discloses the invention of claim 13.
Singh teaches a slurry comprised of 25um diamond particles and 300nm(0.3 um) sized alumina particles.(Sample 4 in Table corresponding to Para. 48)
0.3um alumina particles are at least 30% smaller than 25um diamond particles.

Therefore Singh further discloses
said plurality of hard slurry particles comprise diamond particles, and wherein a size of said secondary particles is at least 30 percent smaller than a size of said diamond particles.(Sample 4 in Table corresponding to Para. 48)

Regarding Claim 10, Singh, as modified discloses the invention of claim 6.
Singh discloses a pad comprised of diamond particle impregnated metal.(mid. Para. 33)
Diamond has a Vickers hardness greater than 50 Kg.m2.

Therefore Singh further discloses
said polishing pad comprises a metal or a ceramic material with a Vickers hardness greater than 50 kg/m2.(mid. Para 33)

Regarding Claim 11, Singh, as modified discloses the invention of claim 6.
Singh discloses a pad comprised of a metal pad impregnated with soft metallic particles (mid. Para. 37), or a metal pad comprised of a metal alloy (end of Para. 37), either capable of including at least two metals.

Therefore Singh further discloses
said polishing pad comprises copper, steel, or a metal alloy including at least two metals.(Para 37)

Regarding Claim 16, Singh, as modified discloses the invention of claim 6.
CMP of diamond surfaces to form smooth diamond surfaces.(Para. 1)
Singh further discloses this comprises polishing such systems as pad conditioners for CMP processes. (mid. Para 17)
Instant specification refers to a conditioner “polished in a CMP apparatus” as ‘conditioner reconditioning step’.

Therefore Singh further discloses
said processing comprises reconditioning said surface of said CMP pad conditioner.(Para 17)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Sung in further view of Wu in further view of Sachan et al. (US Pub No. US 2001/0024933 A1, hereinafter "Sachan").
Regarding Claim 9, Singh, as modified discloses the invention of claim 7.
Singh, as modified is silent to
a concentration of said diamond particles in said slurry is between 1% and 20% by weight.

Sachan is also concerned with CMP polishing comprised of diamond particles (Para. 21)


Therefore Sachan teaches by weight.
a concentration of said diamond particles in said slurry is between 1% and 20% by weight.(end of Para. 23)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry diamond particles of Singh, as modified by adding the a concentration of said diamond particles in said slurry is between 1% and 20% by weight of Sachan in order to aid in achieving high removal rates.(Para. 24)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Sung in further view of Wu in further view of Hirokawa et al. (US Pub No. 2004/0242121 A1, hereinafter "Hirokawa").
Regarding Claim 12, Singh, as modified discloses the invention of claim 6.
Singh is silent to
a viscosity of said slurry ranges from 2 centipoise to 1,500 centipoise.

Hirokawa teaches a measurement fluid which may be the slurry solvent. (Para. 436)
Hirokawa further teaches the slurry has a viscosity of about 2 cp(centipoise).(beg. Para. 421)
2 cp is contained within the range from 2 cp to 1500 cp.



Therefore Hirokawa teaches
a viscosity of said slurry ranges from 2 centipoise to 1,500 centipoise.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry of Singh, as modified by adding the a viscosity of said slurry ranges from 2 centipoise to 1,500 centipoise of Hirokawa in order to aid in reducing the influence that slurry has on film measurement.(end of Para. 419)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Sung in further view of Wu in further view of Doering.
Regarding Claim 15, Singh, as modified discloses the invention of claim 6.
Singh is silent to
said processing comprises fabricating said surface of said CMP pad conditioner.

Doering is also concerned with a CMP pad conditioner(50, Figs. 2-3) machined from a substrate to have a desired distribution of feature heights and roughness characteristics.(beg. of Para. 8)
Doering also teaches “a substrate is produced having roughened or textured repeating protrusions”.(mid. Para. 8)

Therefore Doering teaches
said processing comprises fabricating said surface of said CMP pad conditioner.

said processing comprises fabricating said surface of said CMP pad conditioner of Doering in order to aid in facilitating securement of the diamond seed grains within the diamond coating.(end Para. 8)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Sung in further view of Doering in further view of Yamashita.
Regarding Claim 17,
Singh discloses
A method of processing a chemical mechanical polishing (CMP) pad conditioner(200) (CMP method for processing a ceramic surface with diamond particles, such as a “system may be used as pad conditioners for CMP processing”(Fig. 2, mid. Para. 8),,
providing said CMP pad conditioner(200) comprising a conditioner substrate(201) including a metal, ceramic or a metal-ceramic material having a patterned surface(surface “is patterned layer comprising a plurality of diamond islands”, end of Para. 45) with a polycrystalline diamond film thereon(beg. of Para 18), and a slurry including an aqueous medium and a plurality of hard slurry particles(slurry comprised of a liquid and diamond slurry particles, Para. 55), and polishing said polycrystalline diamond film in a CMP apparatus using a polishing pad(mid. Para 18)

Singh is silent on
a plurality of hard slurry particles having a Vickers hardness greater than 3,000 Kg/mm2;

wherein said polycrystalline diamond film after said polishing has at least 80 percent of said polycrystalline diamond film tallest grains having an orientation within 20 degrees from a (111) orientation.

Sung is also concerned with CMP conditioner comprised of a ceramic substrate (end of Para. 25), a plurality of protruding hard particles with a Vickers hardness greater than 3000 kb/mm2(middle of Para. 24)

Sung further teaches
a plurality of hard slurry particles having a hardness greater than 3,000 Kg/mm2

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry particles of Singh by adding a plurality of hard slurry particles having a hardness greater than 3,000 Kg/mm2 of Sung in order to aid creating an optimal polishing environment (end of Para. 5)

Singh is silent on
 said polycrystalline diamond film after said polishing has at least 80 percent of said polycrystalline diamond film tallest grains having an orientation within 20 degrees from a (111) orientation.

Doering is also concerned with a CMP pad conditioner(50, Figs. 2-3) comprised of a ceramic substrate and having a patterned surface(52) coated with a polycrystalline diamond film(86, Fig. 8)

Doering further teaches
a plurality of diamond particles(82, 84); wherein said polycrystalline diamond film has at least 80 percent of said polycrystalline diamond film tallest grains.(“50% to about 100% of the diameter of the large diamond grit size, the latter case of 100% of the grit size being depicted.”; end of Para. 33)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond film of Singh, as modified by adding a plurality of diamond particles; wherein said polycrystalline diamond film has at least 80 percent of said polycrystalline diamond film tallest grains of Doering in order to aid in advantageously varying the cut rate of the conditioner.(mid. Para. 34)

Singh is silent on
 said polycrystalline diamond film grains having an orientation within 20 degrees from a (111) orientation.

Yamashita is also concerned with CMP conditioners comprised of diamond abrasives and diamond abrasive particles or grains.(Para. 1)
Yamashita also teaches the abrasive particles are sorted by size and thus control the particle size of the grains using vibration time on a vibration sorting apparatus.(beg. of Para. 35)  Thus the largest (or tallest) grains are reliably selected for use.

Yamashita teaches an embodiment wherein the orientation of 65% to 95% of the diamond grains have an (111) orientation substantially parallel to a surface of the base material or substrate material.(Fig. 5, beg. of Para. 12)  Substantially parallel corresponds to an angle close to zero degrees, and so is capable of an orientation within 20 degrees from a (111) orientation.

Therefore Yamashita teaches
the orientation of said polycrystalline diamond film has at least 80 percent of said polycrystalline diamond film tallest grains having an orientation within 20 degrees from a (111) orientation.(beg. of Para. 12)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond film of Singh, as modified by adding the diamond film grains having an orientation within 20 degrees from a (111) orientation of Yamashita in order to aid in obtaining stable dressing performance over a long period of time. (mid. of Para 45)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/D.M./Examiner, Art Unit 3723       

                                                                                                                                                                                                 /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723